The Honorable Mark Riable State Representative 16611 Burlington Road Little Rock, AR  72211
Dear Representative Riable:
This is in response to your request for an opinion on whether local residents can exercise initiative and referendum in their communities.  The answer to your question is "yes."
Amendment 7 of the Arkansas Constitution provides as follows:
The initiative and referendum powers of the people are hereby further reserved to the local voters of each municipality and county as to all local, special and municipal legislation of every character in and for their respective municipalities and counties, but no local legislation shall be enacted contrary to the constitution or any general law of the State, and any general law shall have the effect of repealing any local legislation which is in conflict therewith.
Municipalities may provide for the exercise of the initiative and referendum as their legal legislation.
General laws shall be enacted providing for the exercise of the initiative and referendum as to counties.
*     *     *
According to Amendment 7, exercise of the initiative and referendum with regard to municipalities is governed by local ordinances.  For the general laws governing the exercise of the initiative and referendum for counties, see A.C.A. 14-14-914 to -919 (1987).
You also inquire about whether there is a time restriction on collecting signatures when proposing a constitutional amendment. Specifically, you ask if a group could begin collecting signatures in 1994 for an amendment that would be placed on the ballot in 1996.
My research has not uncovered a provision in the Constitution or the Arkansas Code which would restrict the time for collecting signatures when proposing a constitutional amendment.  It is my opinion, therefore, that no such restriction exists. Any proposed amendment, however, should be made in accordance with amendment 7, and A.C.A. 7-9-101 et seq.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:DDM/cyh